DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is made in response to applicant’s arguments received on 10/20/2022, wherein: claims 1, 3-6, and 8-12 have been amended, claims 2 and 7 are cancelled, and no new claims have been added. Accordingly, claims 1, 3-6, and 8-12 are pending in this application.
Response to Arguments
Applicant’s arguments, filed on 10/20/2022, with respect to the 112(b) rejection(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amended limitations. 
Applicant’s arguments, filed on 10/20/2022 with respect to the 103 rejections have been fully considered and are persuasive.  Therefore, this rejection has been withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3-6, and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 recite: “a traveling-prohibited region i) in an intersection of the crossing road and the traveling road or ii) straight across the intersection from the own vehicle”: The examiner interprets these limitations to be referring to figures 8-10 in the disclosure, and while it appears clear to the examiner that “straight across the intersection from the own vehicle” reads on or implies the subject matter shown in Fig. 8, i.e. road shoulder being a traveling prohibited region, it is unclear how “in an intersection of the crossing road and the traveling road” is intended to explain figure 9 (AI- lane portion + road shoulder being a traveling prohibited region), since an intersection comprises the whole area between the crossing road and the traveling road (the intersection area). An intersection could be any spot, lane, location, or region inside the intersection range and not necessary a lane side of the crossing road (if this was the intention from this limitation, as shown in Figure 9). Therefore, this limitation is considered indefinite, rendering the metes and bounds of the claims indefinite.  
Claims 3-6, 8-11 depend from claim 1, include all of their limitations but do not cure its deficiencies, rendering them rejected under the same rationale. 
Claims 4 and 5 recite: “a traveling direction of the own vehicle” whereas claim 3 from which they depend recite “a direction the own vehicle intends to turn”. It is unclear if the direction that the own vehicle intends to turn is different from the traveling direction of the own vehicle recited in claim 3, or the same direction. To the examiner’s understanding, a traveling direction of a vehicle is supposed to be any direction “travelled” by the own vehicle at some point on the traveling road (whether it is a turning direction or a straight forward direction). Therefore, the metes and bounds of the claim limitations are vague and ill-defined rendering the claims indefinite.
Claims 9 and 10 depend from claims 4 and 5, include all of their limitations but do not cure their deficiencies, rendering them rejected under the same rationale.
Allowable Subject Matter
Claims 1, 3-6, and 8-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        




/RAMI KHATIB/Primary Examiner, Art Unit 3669